Citation Nr: 1108818	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-28 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, rated noncompensable prior to March 5, 2010, and rated 10 percent thereafter.

REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1948 to February 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service-connected bilateral hearing loss disability with a noncompensable rating effective August 10, 2007.

In June 2009, the Board remanded the matter to the RO for further development.  In a January 2011 rating decision, the RO awarded an increased rating for service-connected bilateral hearing loss from a noncompensable rating to 10 percent, effective March 5, 2010, the date of the latest VA audiometric examination associated within the record.  Following its completion of the Board's requested action, the RO returned this matter to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Prior to March 5, 2010, bilateral hearing loss was manifested by no worse than Level II hearing loss for VA purposes in the right ear and by no worse than Level I hearing loss for VA purposes in the left ear.

3.  After March 5, 2010, bilateral hearing loss was manifested by no worse than Level IV hearing loss for VA purposes in the right ear and by no worse than Level IV hearing loss for VA purposes in the left ear.


CONCLUSION OF LAW

The criteria for a higher initial rating for bilateral hearing loss, rated noncompensable prior to March 5, 2010, and rated 10 percent thereafter have not been met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection for bilateral hearing loss was submitted in July 2007.  In February 2008, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating effective August 19, 2007.  In January 2011, the RO awarded an increased initial rating of 10 percent for his service-connected bilateral hearing loss, effective March 5, 2010.  Nonetheless, the issue of entitlement to an increased evaluation for this bilateral hearing loss disability remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran's claim for a higher evaluation is a downstream issue, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional notice in this case.

All pertinent development has been undertaken.  VA audio examinations were afforded the Veteran in January 2008 and March 2010.  All available evidence has been obtained in this case.  Thus, the content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.  Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Laws and Regulations

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2010) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).  

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal auditory acuity to level XI for profound deafness.  See 38 C.F.R. § 4.85 (2010).

Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

Puretone Threshold Average
% of
discrim-
ination
0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON PURETONE THRESHOLD AVERAGE

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of level I.  See 38 C.F.R. § 4.85(f) (2010).

When the puretone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2010).   

When the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will likewise determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  See 38 C.F.R. § 4.86(b) (2010).   

Factual Background and Analysis

In February 2008, the Veteran was granted service connection for a bilateral hearing loss based on his status as a combat veteran and recipient the Combat Action Ribbon.  Exposure to excessive noise in service was conceded.

During a June 2002 VA audiology consultation, the Veteran complained of hearing loss.  Pure tone air, bone, and speech thresholds revealed the presence of bilateral, mild to severe, mid to high frequency precipitously sloping, sensorineural hearing loss.  Word recognition scores were commensurate with the type and degree of bilateral hearing loss.  Measurements of pure tone air, bone, and speech thresholds and word recognition scores were not recorded in the note.  The diagnosis was sensorineural hearing loss.

The Veteran underwent a VA audiometric examination in January 2008.  Pure tone thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
5
15
55
65
70
51
LEFT
10
10
40
70
75
49

Speech audiometry revealed Maryland CNC speech discrimination scores of 86 percent for the right ear and 92 percent for the left ear.  The diagnosis was bilateral moderate sensorineural hearing loss.

During a March 2010 VA audiometric examination, the Veteran denied any new ear problems or pathology.  During the audiometric evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
5
20
60
70
80
58
LEFT
0
20
45
70
80
54

Pure tone audiometry of the right and left ears demonstrated normal hearing through 1000 Hertz, sloping to a severe high frequency sensorineural hearing loss bilaterally.  Speech audiometry revealed Maryland CNC speech discrimination scores of 76 percent for the right ear and 80 percent for the left ear.  W-22 word discrimination scores were 80 percent for the right ear and 76 percent for the left ear.  CNC scores were commensurate with W-22 scores.  Speech reception thresholds were in agreement with three frequency pure tone thresholds bilaterally.  The diagnosis was bilateral sensorineural hearing loss (moderately severe for the right ear and moderate for the left ear).

In a January 2011 VA examination addendum, the Veteran stated that he did not have any difficulty communicating in his work environment and that he was able to perform all of his job duties.  He did not believe that his job was negatively affected by his hearing loss.  Activities of daily living were not significantly affected, although the Veteran found himself requesting repetition from those around him in the presence of background noise.

Prior to March 5, 2010

Applying the January 2008 examination results to the Table VII chart (with the left ear being the "poorer" ear) and Table VI charts, a level II for the right ear, combined with a level I for the left ear, will result in a noncompensable evaluation.  

Table VIa was considered; however, its application will not result in a higher evaluation.  Consideration of section 4.86(b) is not warranted, given that the evidence does not reflect a puretone threshold of 30 db or less at 1000 Hz and a puretone threshold of 70 db or more at 2000 Hz.  See 38 C.F.R. § 4.86 (2010).

In this case, the Board finds that the previously assigned noncompensable disability rating before March 5, 2010 was proper based upon the January 2008 VA audiometric examination reports, as mechanically applied to the relevant tables.  Evidence of record does not reflect impaired hearing acuity levels which would warrant the assignment of a higher evaluation for bilateral hearing loss for this period. 

After March 5, 2010

Applying the March 2010 examination results to the Table VII and Table VI charts, a level IV for the right ear, combined with a level IV for the left ear, will result in a 10 percent evaluation.

Table VIa was considered; however, its application will not result in a higher evaluation.  Consideration of section 4.86(b) is not warranted, given that the evidence does not reflect a puretone threshold of 30 db or less at 1000 Hz and a puretone threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 (2010).

After the March 2010 VA audiometric examination, the Board finds that the assigned 10 percent disability rating, effective March 5, 2010, was proper, as mechanically applied to the relevant tables.  Evidence of record does not reflect impaired hearing acuity levels which would warrant the assignment of a higher evaluation for bilateral hearing loss for the period after March 5, 2010. 

Both Periods

The Board acknowledges the difficulties that the Veteran has with his hearing acuity.  However, the ratings for hearing loss are based on a mechanical application of the tables provided by law; the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his hearing loss that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  The Veteran has not indicated that his hearing loss causes marked interference with employment or requires frequent periods of hospitalization.  In a January 2011 VA examination addendum, he reported no difficulty communicating in his work environment and related that he could perform all of his job duties.  He did not believe that his job was negatively affected by his hearing loss.  Absent any unusual circumstances, it is evident that the Veteran's impairment is contemplated by the schedular rating assigned.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to March 5, 2010,and for a rating in excess of 10 percent for bilateral hearing loss after March 5, 2010, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


